Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 1 of 12 PageID #: 1624




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00048-GNS-CHL


  DONNA DISSELKAMP, et al.                                                          PLAINTIFFS


  v.


  NORTON HEALTHCARE, INC., et al.                                                DEFENDANTS


                                             ORDER

         This matter is before the Court on Plaintiffs’ Motion to Certify Class (DN 96) and

  Plaintiffs’ Unopposed Motion for Conditional Class Certification and Preliminary Approval of

  Class Settlement (DN 116), for preliminary approval is a Settlement (“Settlement”) of this class

  action (“Action”). Plaintiffs’ Motion to Certify Class (DN 96) is DENIED AS MOOT, and

  Plaintiffs’ Unopposed Motion for Conditional Class Certification and Preliminary Approval of

  Class Settlement (DN 116) is GRANTED.

         Plaintiffs Donna Disselkamp, Erica Hunter, Sey Momodou Bah, Kathy Reed, and Curtis

  Cornett (collectively “Plaintiffs”) have asserted claims for alleged violations of the Employee

  Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”), with

  respect to the Norton Healthcare 403(b) Retirement Savings Plan (“Plan”) against Defendants

  Norton Healthcare, Inc. and the Norton Healthcare Retirement Committee (collectively “Norton

  Defendants”), and Lockton Investment Advisors, LLC (“Lockton Defendant”).1 The terms of




  1
    The Norton Defendants and the Lockton Defendant are collectively referred to as the
  “Defendants.” Defendants and Plaintiffs are collectively referred to as the “Parties” and
  individually referred to as a “Party.”
                                                 1
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 2 of 12 PageID #: 1625




  the Settlement are set out in a Stipulation of Settlement executed on December 22, 2020

  (“Stipulation”), which has been signed by Plaintiffs’ Counsel on behalf of the proposed

  Settlement Class and Defendants. Capitalized terms not otherwise defined in this Order shall have

  the same meaning as ascribed to them in the Stipulation. The “Settlement Class” is defined in

  this Order below.    Having considered Plaintiffs’ Unopposed Motion for Conditional Class

  Certification and Preliminary Approval of Class Settlement (DN 116) and the Stipulation attached

  thereto in order to determine, among other things, whether the Settlement is sufficient to warrant

  the issuance of notice to members of the proposed Settlement Class, IT IS HEREBY ORDERED,

  ADJUDGED AND DECREED as follows:

         Jurisdiction. The Court has jurisdiction over the subject matter of this Action and over

  all Parties to this Action, including all Members of the Settlement Class.

         Class Findings. The Court preliminarily finds, for purposes of the Settlement, that the

  requirements of the Federal Rules of Civil Procedure, the United States Constitution, the Rules of

  the Court, and any other applicable law have been met as to the Settlement Class, in that:

         (a)     The Settlement Class is ascertainable from records kept with respect to the Plan and

                 from other objective criteria, and the Members of the Settlement Class are so

                 numerous that their joinder before the Court would be impracticable.

         (b)     Based on allegations in Plaintiffs’ Amended Complaint (DN 20), the Court

                 preliminarily finds that there are one or more questions of fact and/or law common

                 to the Settlement Class.

         (c)     Based on allegations in the Complaint, the Court preliminarily finds that the

                 Plaintiffs’ claims are typical of the claims of the Settlement Class.




                                                   2
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 3 of 12 PageID #: 1626




         (d)     Plaintiffs will fairly and adequately protect the interests of the Settlement Class in

                 that: (i) the interests of Plaintiffs and the nature of their alleged claims are

                 consistent with those of the Members of the Settlement Class; (ii) there are no

                 significant conflicts between or among Plaintiffs and the Settlement Class; and (iii)

                 Plaintiffs are represented by qualified, reputable counsel who are experienced in

                 preparing and prosecuting class actions.

         (e)     The prosecution of separate actions by individual Members of the Settlement Class

                 would create a risk of: (i) inconsistent or varying adjudications as to individual

                 class members, that would establish incompatible standards of conduct for the

                 parties opposing the claims asserted in the Action; or (ii) adjudications as to

                 individual class members that would, as a practical matter, be dispositive of the

                 interests of the other members not parties to the adjudications, or substantially

                 impair or impede those persons’ ability to protect their interests.

         Class Certification. Based on the findings set out above, the Court PRELIMINARILY

  CERTIFIES the following Settlement Class for settlement purposes under Fed. R. Civ. P. 23(b)(1)

  in this litigation (“Settlement Class”):

         All persons, other than Defendants, who were participants as of January 22, 2012,
         in the Norton Healthcare 403(b) Retirement Savings Plan, including: (a) (i)
         beneficiaries of deceased participants who, as of January 22, 2012, were receiving
         benefit payments or will be entitled to receive benefit payments in the future, and
         (ii) alternate payees under a Qualified Domestic Relations Order who, as of January
         22, 2012, were receiving benefit payments or will be entitled to receive benefit
         payments in the future; and (b) all persons, other than Defendants, who have been
         participants or beneficiaries in the Plan and had account balances in the Plan at any
         time between January 22, 2012, through the date of this Order.

  The “Class Period” is defined as January 22, 2012, through the date of this Order.




                                                   3
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 4 of 12 PageID #: 1627




         The Court finds that the Settlement Class is sufficiently well-defined and cohesive to

  warrant certification as a non-opt-out class under Fed. R. Civ. P. 23(a) and 23(b)(1). As required

  by Fed. R. Civ. P. 23(g), the Court has considered: (i) Class Counsel’s work in identifying or

  investigating potential claims in this Action; (ii) Class Counsel’s experience in handling class

  actions, other complex litigation, and claims of the type asserted in this Action; (iii) Class

  Counsel’s knowledge of the applicable law and, in particular, its knowledge of ERISA as it applies

  to claims of the type asserted in this Action; and (iv) the resources Class Counsel has committed

  to representing the class. Based on these factors, the Court finds that Class Counsel has and will

  continue to represent fairly and adequately the interests of the Settlement Class. Accordingly,

  pursuant to Federal Rule of Civil Procedure 23(g)(2) the Court preliminarily designates John S.

  Friend, Robert W. “Joe” Bishop, Lauren E. Freeman, and Anita E. Zipfel of Bishop Friend, PSC,

  Frank H. Tomlinson of Tomlinson Law, LLC, James H. White, IV of James White Firm, LLC,

  and Brice M. Johnston of Johnston Law Firm, P.C. as Class Counsel (“Class Counsel”) with

  respect to the Settlement Class in this Action.

         As indicated above, the Court finds that Plaintiffs are adequate and typical class

  representatives for the Settlement Class and, therefore, hereby appoints Plaintiffs Donna

  Disselkamp, Erica Hunter, Sey Momodou Bah, Kathy Reed, and Curtis Cornett as the

  representatives of the Settlement Class.

         The Court having determined preliminarily that this Action may proceed as a non-opt out

  class action under Fed. R. Civ. P. 23(a) and 23(b)(1), Members of the Settlement Class shall be

  bound by any judgment concerning the Settlement in this Action, subject to the Court’s final

  determination as to whether this Action may so proceed.




                                                    4
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 5 of 12 PageID #: 1628




         Preliminary Approval of Settlement. The Settlement documented in the Stipulation is

  hereby PRELIMINARILY APPROVED, as the Court preliminarily finds that: (a) the proposed

  Settlement resulted from arm’s-length negotiations; (b) the Stipulation was executed only after

  Class Counsel had researched and investigated multiple legal and factual issues pertaining to

  Plaintiffs’ claims; (c) there is a genuine controversy between the Parties involving Defendants’

  compliance with the fiduciary requirements of ERISA; (d) the Settlement appears on its face to be

  fair, reasonable, and adequate; and (e) the Settlement evidenced by the Stipulation is sufficiently

  fair, reasonable, and adequate to warrant sending notice of the Action and the Settlement to the

  Settlement Class.

         Fairness Hearing. A hearing (“Fairness Hearing”) pursuant to Fed. R. Civ. P. 23(e) is

  hereby SCHEDULED to be held before the Court on July 15, 2021, at 10:30 AM ET at the U.S.

  District Court for the Western District of Kentucky, Gene Snyder United States Courthouse, 601

  W. Broadway, Louisville, Kentucky 40202-2227 to determine finally, among other things:

         (a)     Whether the Settlement should be finally approved as fair, reasonable, and

                 adequate;

         (b)     Whether the Settlement Class satisfies the requirements of Fed. R. Civ. P. 23, and

                 should be finally certified as preliminarily found by the Court;

         (c)     Whether the litigation should be dismissed with prejudice pursuant to the terms of

                 the Stipulation;

         (d)     Whether the Final Approval Order attached to the Stipulation should be entered and

                 whether the Releasees should be released of and from the Released Claims, as

                 provided in the Stipulation;




                                                  5
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 6 of 12 PageID #: 1629




        (e)   Whether the notice and notice methodology implemented pursuant to the

              Stipulation (i) were reasonably calculated, under the circumstances, to apprise

              Members of the Settlement Class of the pendency of the litigation, their right to

              object to the Settlement, and their right to appear at the Fairness Hearing; (ii) were

              reasonable and constituted due, adequate, and sufficient notice to all persons

              entitled to notice; and (iii) met all applicable requirements of the Federal Rules of

              Civil Procedure, and any other applicable law;

        (f)   Whether Class Counsel adequately represents the Settlement Class for purposes of

              entering into and implementing the Stipulation as required by Fed. R. Civ. P. 23(g)

              and as preliminarily found by the Court;

        (g)   Whether the proposed Plan of Allocation of the Net Settlement Fund is fair,

              reasonable, and adequate and should be approved by the Court;

        (h)   Whether the Settlement has been negotiated at arm’s-length by Class Counsel on

              behalf of the Plan and the Settlement Class; whether Plaintiffs have acted

              independently; and whether the negotiations and consummation of the Settlement

              by Plaintiffs on behalf of the Plan and the Settlement Class do not constitute

              “prohibited transactions” as defined by ERISA §§ 406(a) or (b), including whether

              Prohibited Transaction Exemption 2003-39 or another class exemption from the

              prohibited transaction rules applies;

        (i)   Whether the application for attorneys’ fees and expenses to be filed by Class

              Counsel should be approved;

        (j)   Whether incentive awards should be awarded to Plaintiffs; and

        (k)   Any other issues necessary for approval of the Settlement.



                                                6
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 7 of 12 PageID #: 1630




          Class Notice. The Parties have presented to the Court a proposed Class Notice, consisting

  of a Short Form Class Notice and a Long Form Class Notice, which is appended to the Stipulation

  as Exhibit 2. The Court APPROVES the forms and content of the Class Notice, finding that it

  fairly and adequately: (1) describes the terms and effect of the Stipulation and of the Settlement;

  (2) gives notice to the Settlement Class of the time and place of the Fairness Hearing; and (3)

  describes how the recipients of the Class Notice may object to approval of the Settlement. The

  Parties have proposed the following manner of communicating the notice to Members of the

  Settlement Class, and the Court finds that such proposed manner is adequate, and directs that

  Plaintiffs shall:

          (a)     By no later than 60 days before the Fairness Hearing, cause the Short Form Class

                  Notice, with such non-substantive modifications thereto as may be agreed upon by

                  the Parties, to be disseminated to the last known address of each Member of the

                  Settlement Class who can be identified by reasonable effort.

          (b)     By no later than 60 days before the Fairness Hearing, cause the Long Form Class

                  Notice, with such non-substantive modifications thereto as may be agreed upon by

                  the Parties, to be electronically published on a website maintained by the Settlement

                  Administrator.

  At or before the Fairness Hearing, Class Counsel shall file with the Court a proof of timely

  compliance with the foregoing mailing and publication requirements.

          Objections to Settlement. “Objector” shall mean any Member of the Settlement Class

  who wishes to object to the fairness, reasonableness or adequacy of the Settlement, to the Plan of

  Allocation, to any term of the Stipulation, to the proposed case contribution awards, or to the

  proposed award of attorney fees and expenses. Any Objector must file with the Court a statement



                                                    7
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 8 of 12 PageID #: 1631




  of his, her, or its objection(s), specifying the reason(s), if any, for each such objection made,

  including any legal support or evidence that such Objector wishes to bring to the Court’s attention

  or introduce in support of such objection. Any objection must be signed by the Settlement Class

  member. The Objector must also mail the objection and all supporting law and evidence to counsel

  for the Parties, as stated below. The addresses for filing objections with the Court and service on

  counsel are as follows:

   CLERK OF COURT                   PLAINTIFFS’ COUNSEL               DEFENDANTS’ COUNSEL
   Clerk, U.S. District Court       John S. Friend                    Emily S. Costin
   Clerk’s Office                   Robert W. “Joe” Bishop            ALSTON & BIRD LLP
   Gene Snyder United States        Lauren E. Freeman                 950 F Street NW
   Court House                      Anita E. Zipfel                   Washington, DC 20004-1404
   601 W. Broadway                  BISHOP FRIEND, PSC                202-239-3695
   Room 106                         6520 Glenridge Park Place,        Fax: 202-239-3333
   Louisville, KY 40202             Suite 6                           emily.costin@alston.com
                                    Louisville, KY 40222                Counsel for Defendants
                                    502-425-2600                        Norton Healthcare, Inc.
                                    Fax: 502-425-9115                   and the Norton Healthcare
                                    firm@bishoplegal.net                Retirement Committee
                                       Counsel for Plaintiffs
                                                                      John T. McLandrich
                                                                      MAZANEC, RASKIN &
                                                                      RYDER CO., LPA
                                                                      100 Franklin’s Row
                                                                      34305 Solon Road
                                                                      Cleveland, OH 44139
                                                                      (440) 248-7906
                                                                      Fax: (440) 248-8861
                                                                      (859) 899-8499
                                                                      Fax:(859)899-8498
                                                                      jmclandrich@mrrlaw.com
                                                                         Counsel for Defendants
                                                                         Lockton Investment
                                                                         Advisors, LLC and Lockton
                                                                         Financial Advisors, LLC

         The Objector, or, if represented by counsel, his, her, or its counsel, must both effect service

  of the objection on counsel listed above and file the objection with the Court at least fourteen (14)

  calendar days prior to the Fairness Hearing, or by no later than July 1, 2021. Any Member of the

                                                   8
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 9 of 12 PageID #: 1632




  Settlement Class or other person who does not timely file and serve a written objection complying

  with the terms of this paragraph shall be deemed to have waived, and shall be foreclosed from

  raising, any objection to the Settlement and any untimely objection shall be barred.

         Appearance at Fairness Hearing. An Objector who files and serves a timely, written

  objection in accordance with the paragraph above may also appear at the Fairness Hearing either

  in person or through counsel retained at the Objector’s expense. Objectors or their attorneys

  intending to appear at the Fairness Hearing must effect service of a “Notice of Intention to

  Appear” setting forth, among other things, the name, address, and telephone number of the

  Objector (and, if applicable, the name, address, and telephone number of the Objector’s attorney)

  on counsel identified above and file it with the Court at least fourteen (14) calendar days prior to

  the Fairness Hearing, or by no later than July 1, 2021. Any Objector who does not timely file and

  serve a Notice of Intention to Appear in accordance with this paragraph shall not be permitted to

  appear or be heard at the Fairness Hearing, except for good cause shown. The Parties’ counsel

  shall promptly furnish each other with copies of any and all objections that come into their

  possession.

         Response to Objectors. The Parties shall respond to any Objector at least seven (7)

  calendar days prior to the Fairness Hearing, or by no later than July 8, 2021.

         Compliance with Class Action Fairness Act. Defendants shall, on or before ten (10)

  calendar days prior to the Fairness Hearing, file with the Court proof of compliance with the Class

  Action Fairness Act of 2005, as specified in 28 U.S.C. § 1715 and Paragraph 2 of the Stipulation.

         Notice Expenses. Reasonable expenses of effectuating Class Notice shall be paid out of

  the Settlement Fund.




                                                   9
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 10 of 12 PageID #: 1633




          Fees and Expenses Incurred by the Independent Fiduciary, Recordkeeper, and

   Settlement Administrator. The Court understands that the Plan’s fiduciaries have retained or

   will retain an Independent Fiduciary for the purpose of evaluating the Settlement to determine

   whether to authorize the Settlement on behalf of the Plan. All fees and expenses incurred by the

   Independent Fiduciary and the Recordkeeper (including fees and expenses incurred by consultants,

   attorneys, and other professionals retained or employed by the Independent Fiduciary and

   Recordkeeper) in the course of evaluating and authorizing the Settlement on behalf of the Plan, up

   to Fifty Thousand Dollars and No Cents ($50,000) (“Independent Fiduciary and Recordkeeper

   Fees Amount”), shall be paid from the Settlement Fund. Any fees and expenses incurred by the

   Independent Fiduciary and Recordkeeper (including fees and expenses incurred by consultants,

   attorneys, and other professionals retained or employed by the Independent Fiduciary and

   Recordkeeper) in the course of evaluation and implementation of the Settlement (as described in

   Paragraph 31(b) of the Stipulation) in excess of Fifty Thousand Dollars and No Cents ($50,000.00)

   shall be paid equally by Defendants and/or their respective insurance carrier(s).

          The Court understands that the expenses incurred by the Settlement Administrator in

   administering the Settlement and allocating the Settlement Fund pursuant to the Plan of Allocation

   approved by the Court, including any payable expenses of Retirement Clearinghouse, shall be paid

   out of the Settlement Fund.

          Application for Attorneys’ Fees. Any application by Class Counsel for attorneys’ fees

   and reimbursement of expenses, for an incentive award to the Plaintiffs, and all papers in support

   thereof, shall be filed with the Court and served on all counsel of record at least twenty-eight (28)

   calendar days prior to the Fairness Hearing, or by no later than June 17, 2021.




                                                    10
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 11 of 12 PageID #: 1634




          Motion for Final Approval of Settlement and Plan of Allocation. Class Counsel shall

   file with the Court a motion for entry of the Final Approval Order and approval of the Plan of

   Allocation at least twenty-eight (28) calendar days prior to the Fairness Hearing, or by no later

   than June 17, 2021.

          Injunction. Pending final determination of whether the Settlement should be approved,

   all Members of the Settlement Class and the Plan are each hereby BARRED AND ENJOINED

   from instituting or prosecuting any action that asserts any Released Claim against any Releasees.

          Termination of Settlement. If the Settlement is terminated in accordance with the

   Stipulation or does not become Final under the terms of the Stipulation for any other reason, this

   Order and all Class Findings shall become null and void, and shall be without prejudice to the

   rights of the Parties, all of whom shall be restored to their respective positions existing immediately

   before this Court entered this Order.

          Use of Order. In the event this Order becomes of no force or effect, no part of it shall be

   construed or used as an admission, a presumption, a concession, or declaration by Defendants of

   any fault, liability, or wrongdoing as to any fact or claim alleged or asserted in this Action or any

   other actions or proceedings, and shall not be interpreted, construed, deemed, invoked, offered or

   received in evidence or otherwise used by any person in this Action or any other actions or

   proceedings, whether civil, criminal or administrative, except in a proceeding to enforce the terms

   or conditions of the Stipulation. Furthermore, no part of this Order shall be construed as or

   received in evidence as an admission, concession or presumption against any Plaintiffs or any of

   the Members of the Settlement Class that any of their claims are without merit, or that any defenses

   asserted by Defendants have any merit, or that damages recoverable under this Action would not

   have exceeded the Settlement Amount. Nor shall the Order be construed or used as an admission,



                                                     11
Case 3:18-cv-00048-GNS-CHL Document 120 Filed 03/01/21 Page 12 of 12 PageID #: 1635




   concession, or declaration by or against Plaintiffs or the Settlement Class that their claims lack

   merit or that the relief requested in the Action is inappropriate, improper, or unavailable, or as a

   waiver by any party of any defenses or claims he, she, or it may have.

          Continuance of Hearing.        The Court reserves the right to continue the Fairness Hearing

   without further written notice.

          SO ORDERED.




                                                                      March 1, 2021


   cc:    counsel of record




                                                   12
